EXHIBIT 10.1

SPARTAN STORES, INC.
BOARD OF DIRECTORS
DIRECTOR COMPENSATION PLAN 1
Effective: October 1, 2006 2


Annual Retainer

$

30,000

 

 

 

 

 

Meeting Fees:

 

 

 

     Board Meetings

 

 

 

        Personal Attendance

$

1,500

 

        Telephone Call Attendance

$

750

 

     Committee Meetings

 

 

 

        Personal Attendance

$

1,000

 

        Telephone Call Attendance

$

500

 

 

 

 

 

Committee Chair Fees:

 

 

 

     Audit

$

7,500

 

     Compensation

$

5,000

 

     Nominating and Corporate Governance

$

5,000

 

 

 

 

 

Annual Equity Component (Restricted Stock or Option Grants) 3

$

50,000

 



    1 Management directors do not receive any compensation for serving as a
director.

    2 Prior to August 16, 2006, the value of the annual equity component was in
the amount of $20,000. The increase to $50,000 in the value of the grant will be
effective at the time of the annual equity grant in May 2007.

    3 The Annual Equity Component will be annually granted in the same
percentage mix of stock options, restricted shares or other equity awards as
granted to management.